      Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 1 of 14



 1   Maria Pellegrino Rivera (State Bar No. 018124)
     KIRKLAND & ELLIS LLP
 2   300 North LaSalle
     Chicago, IL 60654
 3   Telephone: (312) 862-2000
     Facsimile: (312) 862 2200
 4   Email: mrivera@kirkland.com
 5   Tabitha J. De Paulo (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
 6   609 Main Street
     Houston, TX 77002
 7   Telephone: (713) 836-3600
     Email: tabitha.depaulo@kirkland.com
 8
     Attorneys for 3M Company,
 9   3M Occupational Safety, LLC,
     Aearo Technologies LLC,
10   Aearo LLC, Aearo Holding LLC,
     and Aearo Intermediate, LLC
11
12                        IN THE UNITED STATE DISTRICT COURT

13                            FOR THE DISTRICT OF ARIZONA

14    3M Company et al.                            Case No. 2:20-MC-00031-MTL
15          Plaintiffs,
                                                   3M COMPANY’S OPPOSITION TO
16    vs.                                          (I) TOP CLASS ACTION LLC’S
                                                   MOTION TO TRANSFER TO MDL
17    Top Class Actions LLC,                       COURT OR, IN THE ALTERNATIVE,
18                                                 TO STAY PROCEEDINGS AND (II)
            Defendant.                             MDL PLAINTIFFS’ MOTION TO
19                                                 INTERVENE AND MOTION TO
                                                   TRANSFER OR STAY
20
      In Re: 3M Combat Arms Earplug Liability
21    Litigation
22    Case No. 3:19-md-02885-MCR-GRJ
23    Northern District of Florida
24    Pensacola Division

25
26          3M Company, 3M Occupational Safety, LLC, Aearo Technologies LLC, Aearo
27   Holding LLC, Aearo Intermediate, LLC and Aearo LLC (“3M”), submits this consolidated
28   opposition to Top Class Action LLC’s (“TCA”) Motion to Transfer to MDL Court or, in
      Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 2 of 14



 1   the Alternative, to Stay Proceedings Pending Decision of JPML on Transfer (Dkt. No. 35)
 2   and MDL Plaintiffs’ Motion to Intervene and Motion to Transfer or Stay (Dkt. No. 37).
 3   I.     BACKGROUND
 4          Despite the underlying motion to compel having been fully briefed since July 17,
 5   2020, TCA and the as-defined “MDL Plaintiffs”1 now ask this Court to transfer this dispute
 6   to the United States District Court for the Northern District of Florida to proceed before
 7   Judge Rodgers and Magistrate Judge Jones as part of MDL 2885. While 3M does not
 8   dispute that Judge Rodgers and Magistrate Judge Jones could competently decide the issues
 9
     presented in the motion to compel, TCA and MDL Plaintiffs ignore the significant judicial
10
     resources already expended by this Court, and the substantial additional judicial resources
11
     that would need to be expended in the Northern District of Florida for Judge Rodgers or
12
     Magistrate Judge Jones to decide this issue—an issue which has not previously been
13
     examined in the MDL.
14
            As this Court is aware, on February 7, 2020, 3M served TCA with a subpoena
15
     seeking documents relevant to the claims and defenses in the MDL. See Dkt. No. 1, Ex. 1.2
16
     Although TCA agreed to produce select documents, TCA objected to producing other
17
     responsive documents asserting that they were “confidential, attorney-client privileged, or
18
     attorney work product.” See Dkt. No. 1 at 2-3. On June 19, 2020, 3M filed its motion to
19
20   compel seeking production of documents responsive to the subpoena. See id. On July 9,

21   2020, TCA filed its opposition brief (Dkt. No. 10), but notably did not contest venue before

22          1
                    3M’s use of the defined term “MDL Plaintiffs” is for ease of reference only,
     and should not be construed as an agreement that the proposed definition of such
23   individuals is proper.
24          2
                   TCA and MDL Plaintiffs attempt to make much out of 3M’s statement that
     the subpoena “arises out of” the MDL. See Dkt. 35, at 11; Dkt. 37, at 3. That is far from an
25   admission that only the MDL court would have jurisdiction. As this Court likely already
     appreciates, every subpoena must “arise out of” a pending litigation—it must be issued by
26   the court where the action is pending. See Fed. R. Civ. P. 45(a)(2). Likewise, this action
     does not, as MDL Plaintiffs suggest, involve any “common questions of fact” with the
27   issues in the MDL, as required for a “tag-along action.” Rules of Procedure of the United
     States Judicial Panel on Multidistrict Litigation, Rule 1.1(h); Dkt. 37, at 3. Therefore, there
28   was no reason to notify the JPML of any related action. Dkt. 37, at 3.



                                                   2
      Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 3 of 14



 1   this Court. The motion to compel is fully briefed, and at this Court’s request, 3M and TCA
 2   have each filed two additional briefs regarding TCA’s standing to assert the attorney-client
 3   and work product privileges. This Court was prepared to hear oral argument on August 13,
 4   2020, which was continued to August 24, 2020.
 5          On the eve of oral argument, and over two months after 3M filed its motion to
 6   compel, on August 21, 2020, TCA for the first time raised an issue with venue before this
 7   Court. That day, Plaintiffs’ leadership filed a Notice of Tag-Along Action, improperly
 8
     seeking to tag the TCA Action into the MDL. See Dkt. No. 25. On August 31, 2020, the
 9
     Judicial Panel on Multidistrict Litigation (“JPML”) issued Conditional Transfer Order No.
10
     75. 3M opposed the transfer, and filed a motion to vacate the conditional transfer order on
11
     September 22, 2020. See Ex. 1. While the JPML transfer decision has been pending, TCA
12
     filed a motion to transfer or refer this matter to the Northern District of Florida pursuant to
13
     Federal Rule of Civil Procedure 45(f) or 28 U.S.C. § 1407(b). See Dkt. No. 35.
14
            The very next day, Plaintiffs’ Leadership Counsel, among others, filed a motion to
15
     intervene and motion to transfer or stay, purportedly on behalf of the “MDL Plaintiffs.”
16
     See Dkt. No. 37. “MDL Plaintiffs” are defined in the motion as “all persons who have filed
17
     cases in MDL 2885 and pursued legal advice or assistance through Top Class Actions
18
19   LLC.” Id. at n.1. 3M hereby files this opposition to TCA and MDL Plaintiffs’ motions to

20   transfer or stay, and to MDL Plaintiffs’ motion to intervene.

21   II.    ARGUMENT
22          First, MDL Plaintiffs should not be permitted to intervene in this matter. Second,

23   TCA and MDL Plaintiffs requests that the Court transfer this matter directly to the Northern
24   District of Florida pursuant to Federal Rule of Civil Procedure 45(f) or 28 U.S.C. § 1407(b).
25   Neither argument is persuasive, and this Court should deny both requests. Third, TCA and
26   MDL Plaintiffs request that this proceeding be stayed pending a decision by the JPML.
27   Such a stay is not necessary or warranted here.
28



                                                   3
      Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 4 of 14



 1          A.     The “MDL Plaintiffs” Should Not Be Permitted to Intervene in This
                   Action
 2
            As an initial matter, it remains unclear what authority Burnett Law Firm, Aylstock,
 3
     Witkin, Kreis & Overholtz, PLLC, and Ciresi Conlin LLP have to represent the “MDL
 4
     Plaintiffs.” Based on the documents produced by TCA in response to the subpoena, TCA
 5
     sold the leads generated through its advertising related to the MDL to three firms: The Gori
 6
     Law Firm, McDonald Worley, P.C., and Robert Peirce & Associates.3 None of those firms
 7
     were involved in filing the motion to intervene, and the motion to intervene fails to explain
 8
 9   what attorney-client relationship the law firms have to the “MDL Plaintiffs,” if any.

10          One of those firms—Aylstock, Witkin, Kreis & Overholtz, PLLC—is a member of

11   Plaintiffs’ Leadership Counsel.4 But Plaintiffs’ Leadership Counsel does not have authority

12   to assert attorney-client privilege on behalf of individuals represented by other law firms.

13   Nor can it assert work product protections on behalf of those individuals, or on behalf of
14   TCA’s law firm clients. Although the MDL court’s order permits lead counsel submit
15   motions “involving matters within the Lead Counsel’s sphere of responsibilities,” it is not
16   permitted to submit motions based on “matters specifically directed to individual plaintiffs
17   and their counsel.” Ex. 4, at Section A¶ 2.
18          Indeed, at a recent case management conference, Judge Rodgers made clear that
19   “[b]ecause [individual counsel is] the attorney that [the] client has hired to represent him
20   or her in this litigation, [individual counsel] will also appear as an officer of the Court in
21   those cases,” and that she “will consider [individual counsel] primarily responsible, if not
22
     exclusively responsible, for the handling of your individual case.” Ex. 5, 8/28/20 Hr’g Tr.
23
     at 4:17-24. That is why, in the multiple privilege disputes that have arisen in the MDL with
24
25
            3
                   See Ex. 2 (examples of invoices issued by TCA to each firm).
26
            4
                   On May 22, 2019, the MDL court issued an order appointing a leadership
27   team of plaintiffs’ firms for the litigation. See Ex. 3, MDL 2885, Pretrial Order No. 7, Dkt.
     No. 376. The structure and function of leadership counsel are set forth in Pretrial Order No.
28   4. See Ex. 4, Dkt. No. 76.



                                                   4
      Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 5 of 14



 1   respect to individual plaintiffs’ cases, each plaintiff’s individual counsel was responsible
 2   for addressing those privilege disputes, and responding to the motions accordingly.
 3          This is not the situation where hundreds of law firms may have work product subject
 4   to protection, and thousands of individual plaintiffs may be represented by dozens of
 5   different law firms. The law firms which may have standing to assert attorney-client
 6   privilege on behalf of their clients, and assert their client’s or their own work product
 7   protection, are readily identifiable from the documents produced by TCA. Accordingly,
 8
     this Court should decline to grant the broad motion to intervene proposed by “MDL
 9
     Plaintiffs” because those firms lack standing to represent the constituency they purport to
10
     file the motion on behalf of. Intervention would therefore not fix TCA’s current standing
11
     problem.5
12
            B.     TCA and MDL Plaintiffs’ Motion to Transfer Should Be Denied.
13
                   1.      This Court should exercise its discretion to deny the transfer
14                         pursuant to Rule 45(f).
15          Rule 45(f) states that “[w]hen the court where compliance is required did not issue
16   the subpoena, it may transfer a motion under this rule to the issuing court if the person
17   subject to the subpoena consents or if the court finds exceptional circumstances.” Fed. R.
18   Civ. P. 45(f) (emphasis added). Although TCA consents to the requested transfer, this
19   Court should exercise its discretion to deny the request to promote judicial efficiency and
20
     avoid undue delay.6
21
            As an initial matter, this dispute relates only to a motion to compel discovery from
22
     TCA—a third party advertiser that does not have any claims against 3M related to the
23
            5
                    Should this Court allow the motion to intervene with respect to the “MDL
24   Plaintiffs,” 3M requests that counsel for those MDL Plaintiffs identify which “persons who
     have filed cases in MDL 2885” that they represent, and their basis for standing with respect
25   to those individuals. Indeed, there are thousands of unfiled cases on the administrative
     docket in the MDL that the motion to intervene presumably would not cover.
26
            6
                   This opposition responds to MDL Plaintiffs’ arguments in support of transfer
27   and stay for completeness. However, to the extent MDL Plaintiffs’ motion to intervene is
     denied, as 3M submits it should be, this Court should not consider their motion to transfer
28   or stay.



                                                   5
      Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 6 of 14



 1   Combat Arms Version 2 (“CAEv2”). Unlike the issues in MDL 2885 in the Northern
 2   District of Florida, none of the issues before this Court involve the design, testing, sale,
 3   and marketing of the CAEv2. Rather, the dispute relates to legal issues on the scope of
 4   client confidentiality, the attorney-client privilege, and the attorney work product doctrine.
 5          TCA argues that transfer is proper because “Judge Rodgers and Magistrate Judge
 6   Jones have already supervised substantial, complex discovery arising out of the MDL,
 7   ruling on myriad discovery disputes involving similar privilege issues.” Dkt. No. 35, at 8.
 8
     While it is certainly true that Judge Rodgers and Magistrate Judge Jones have resolved
 9
     many discovery disputes in the MDL, and are fully capable of resolving this dispute if
10
     ultimately submitted for their review, it is not true that they have resolved disputes
11
     involving “similar privilege issues.” Id. The privilege afforded to documents and
12
     communications submitted through third-party advertisers would be a matter of first
13
     impression before the MDL court, and would require Judge Rodgers and Magistrate Judge
14
     Jones to afford additional judicial resources to address the issue—resources that this Court
15
     has already expended.
16
            TCA relies on In re Disposable Contact Lens Antitrust Litigation, 306 F. Supp. 3d.
17
     372 (D.D.C. 2017), to support its position. See Dkt. No. 35 at 7. However, the court in that
18
19   case made clear that “the same concerns about orderliness and disruption that led to the

20   consolidation of actions as an MDL in the first place” warranted transfer. See In re

21   Disposable Contact Lens Antitrust Litigation, 306 F. Supp. 3d. at 378. The same concerns

22   about orderliness and disruption do not exist here. As explained above, the dispute here

23   relates to legal issues on the scope of client confidentiality, the attorney-client privilege,
24   and the attorney work product doctrine, not the underlying claims of the plaintiffs in the
25   MDL.
26          While TCA argues that “given the dozens of subpoenas served by 3M in MDL 2885,
27   there is an obvious risk of inconsistent ruling on subpoenas served in multiple districts,”
28   and cites to the multiple subpoenas and motions to transfer pending in other districts, those



                                                   6
      Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 7 of 14



 1   subpoenas are readily distinguishable. Dkt. 35, at 8–9. The subpoenas subject to the
 2   motions to transfer cited by TCA and the MDL Plaintiffs relate to deposition subpoenas of
 3   current government employees. Unlike here, Judge Rodgers and Magistrate Judge Jones
 4   have been heavily involved in government discovery from the start of this litigation. In
 5   May 2019, representatives of the Department of Defense and Department of Justice gave
 6   an on-the-record presentation to Judge Rodgers and the parties on the Touhy regulations
 7   that govern the response of federal agencies to civil subpoenas and other discovery
 8
     requests. And as recognized in the recent ruling by the Middle District of Florida granting
 9
     3M’s motion to transfer, “Judge Rodgers appointed Special Master Judge David Herndon
10
     (ret.) to coordinate government discovery issues.” Ex. 6, Case No. 8:20-mc-000079, Dkt.
11
     No. 8 (M.D. Fla. Sept. 21, 2020). 3M and the United States have already spent months
12
     litigating a discovery dispute before Judge Rodgers and Magistrate Judge Gary Jones,
13
     which culminated in orders from Judge Rodgers that the parties should serve subpoenas on
14
     the government, in addition to administrative Touhy requests. The deposition subpoenas,
15
     the related motions to quash by the government, and the pending motions to transfer by
16
     3M, relate to those issues that Judge Rodgers and Magistrate Judge Jones have been
17
     involved in from the start.
18
19          To the contrary here, this is the first and only pending motion to compel on privilege

20   issues related to third party advertisers. The issues here are discrete from those before the

21   MDL court and will not result in any sort of disruption to the rulings in the MDL court.

22   Indeed, there are no overlapping issues between the subpoena and the underlying action in

23
24
25
26
27
28



                                                  7
      Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 8 of 14



 1   the MDL at all.7 In addition, the motions to transfer related to the government deposition
 2   subpoenas were filed within days of the government filing their motions to quash, and prior
 3   to the district court expending significant judicial resources on the underlying issues; unlike
 4   here, where the motion to compel is fully briefed, and this Court has spent significant time
 5   and effort understanding the issues.
 6          Finally, TCA argues that the mere existence of an ongoing MDL proceeding and
 7   the overlapping issues between the subpoena-related motion and the underlying action are
 8
     exceptional circumstances. See Dkt. No. 35 at 7-8. While that may be true in some
 9
     situations, that is not the case here. Indeed, courts have found that just because “the
10
     underlying action is an MDL does not automatically confer exceptional circumstances.” In
11
     re Packaged Seafood Prod. Antitrust Litig., No. 15-MD-2670-JLS-MDD, 2018 WL
12
     454440, at *2 (S.D. Cal. Jan. 17, 2018). MDL Plaintiffs further argue that the “risk of
13
     inconsistent rulings” creates an exceptional circumstance warranting transfer. Dkt. No. 37,
14
     at 8. But as explained above, the MDL court has not previously considered the discrete
15
     issues raised in the motion to compel, and there are no other similar motions to compel
16
     pending in other courts. Accordingly, 3M requests that this Court deny TCA’s motion to
17
     transfer pursuant to Rule 45(f), in an effort to avoid duplicating the efforts of this Court by
18
19   the MDL court.

20
21
22
23
            7
                   TCA’s argument that “the dispute here centers, at least in part, on whether
24   the subpoenaed documents are even relevant to the claims the various plaintiffs make in
     the underlying MDL” is disingenuous in light of the meet and confer between 3M counsel
25   and TCA counsel the day before oral argument was scheduled to take place (the same meet
     and confer in which 3M’s counsel agreed to continue the hearing due to TCA counsel’s
26   representation that she was ill). At that meet and confer, 3M’s counsel informed TCA’s
     counsel that based on the documents provided by TCA to date, 3M did not intend to pursue
27   additional documents related to Request Numbers 7–8 of the subpoena—the sole requests
     for which TCA asserts a relevance objection. TCA does not dispute the relevance of the
28   other requests, so there are no relevance determinations for this Court to make.



                                                   8
      Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 9 of 14



 1                  2.     Transfer Under 28 U.S.C. § 1407(b) Would Not Promote Judicial
                           Efficiency.
 2
            TCA also contends that 28 U.S.C. § 1407(b) permits this Court to transfer or refer
 3
     the matter to the MDL court. See Dkt. No. 35 at 10-11. Section 1407(b) provides:
 4
                    The judge or judges to whom such actions are assigned, the
 5                  members of the judicial panel on multidistrict litigation, and
                    other circuit and district judges designated when needed by the
 6                  panel may exercise the powers of a district judge in any district
 7                  for the purpose of conducting pretrial depositions in such
                    coordinated or consolidated pretrial proceedings.
 8   28 U.S.C. 1407(b) (emphasis added).
 9          In addition, those courts that have relied upon section 1407(b) to refer a matter to
10
     the presiding MDL court have done so when it will “best serve the interests of justice,
11
     judicial efficiency, and consistency underlying the MDL rules.” In re Welding Rod Prod.
12
     Liab. Litig., 406 F. Supp. 2d 1064, 1067 (N.D. Cal. 2005). As explained above, judicial
13
     efficiency would not be served by transferring this matter. The motion to compel was
14
     properly filed before this Court. Indeed, transferring this matter at this late stage will only
15
     result in further delays and inefficiencies, which are contrary to the purpose of the MDL
16
     rules. Therefore, the Court should deny TCA’s motion to transfer under 28 U.S.C. §
17
     1407(b).
18
19          C.      This Court Should Not Stay the Proceedings.
            Under the Rules of Procedure of the United States Judicial Panel on Multidistrict
20
21   Litigation, “[t]he pendency of a . . . conditional transfer order . . . does not affect or suspend

22   orders and pretrial proceedings in any pending federal district court action and does not

23   limit the pretrial jurisdiction of that court.” Rule 2.1(d). “When considering a motion to

24   stay, district courts take into account (1) potential prejudice to the non-moving party; (2)

25   hardship and inequity to the moving party if the action is not stayed; and (3) the judicial
26   resources that would be saved by avoiding duplicative litigation if the cases are in fact
27   consolidated.” Tucson Med. Ctr. v. Purdue Pharma LP, No. CV-18-00532-TUC-RCC,
28



                                                     9
     Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 10 of 14



 1   2018 WL 6629659, at *1 (D. Ariz. Dec. 19, 2018) (internal quotations and citation
 2   omitted).
 3          First, 3M will be prejudiced by additional delay. This Court was prepared to hear
 4   oral argument on the motion to compel on August 13. However, due to counsel’s
 5   representations that she was ill, that hearing date was continued. In the interim, TCA and
 6   plaintiffs’ counsel have undertaken every possible effort to avoid this Court’s proper
 7   exercise of jurisdiction over this matter—tagging this case into the MDL, and filing two
 8
     motions before this Court. This is not the “short stay” that MDL Plaintiffs and TCA
 9
     suggest. Dkt. No. 37, at 10; see also Dkt. No. 35, at 13. Instead, an issue that could have
10
     been decided after the August 13 hearing would be stayed pending a decision by the JPML,
11
     which MDL Plaintiffs’ counsel represented would not occur until at least December. See
12
     Ex. 5, 8/28/2020 Hr’g Tr. at 50:17-20 (Mr. Sacchet: “I think, given the timeline that we’re
13
     looking at, it’s very unlikely that this will be ruled on at the September JPML, so it will be
14
     pushed to the December JPML.”). During this four month delay, discovery in this matter
15
     continues, including depositions of plaintiffs for which TCA may have relevant, non-
16
     privileged information. 3M’s inability to question plaintiffs at their depositions about this
17
     information has, and will continue to, prejudice 3M.8
18
19          Second, there will be no prejudice to the non-moving party if the stay is not granted

20   for several reasons. As an initial matter, TCA is located in Arizona—this Court is its local

21   court, and it is not prejudiced by litigating here. And to the extent TCA thought that this

22   motion should be heard in the MDL, it could have sought to transfer the motion to compel

23   when it was filed, rather than waiting until the motion was fully briefed and then seeking a
24
            8
                    While TCA argues that once transferred, “3M may have its Motion to
25   Compel heard promptly by the MDL Court,” Dkt. No. 35, at 14, TCA ignores that plaintiffs
     in the MDL, as they have stated here, will likely move to submit additional briefing, which
26   will need to be fully briefed before that court issues any decision on the merits. To the
     extent that this Court determines that intervention by MDL Plaintiffs is warranted, and does
27   not grant the motion to transfer, 3M requests that this Court limit any supplemental briefing
     by MDL Plaintiffs to those issues not adequately addressed by TCA in its opposition to
28   3M’s motion to compel.



                                                  10
     Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 11 of 14



 1   stay. TCA also argues that “if this Court does not grant a stay, Plaintiffs Leadership
 2   Counsel and countless plaintiffs may be forced to intervene in this action to assert their
 3   rights,” and that “[t]here is no rational basis for such duplicative litigation.” Dkt. No. 35,
 4   at 14. But the MDL Plaintiffs have already moved to intervene, which motion is scheduled
 5   for hearing on November 3 and would likewise be decided before they would suffer any
 6   prejudice. See Dkt. No. 38. And since MDL Plaintiffs have moved to intervene, and 3M
 7   has already been forced to engage in this “duplicative litigation,” TCA no longer has any
 8
     basis for a stay. Indeed, the duplicative litigation caused by transferring the case to the
 9
     MDL court would be extensive: this Court’s efforts will be duplicated by Judge Rodgers
10
     and/or Magistrate Judge Jones, and 3M will likely be required to file duplicative briefing
11
     before the MDL court. The third factor—judicial resources saved by avoiding duplicative
12
     litigation—also weighs against granting the stay.
13
            3M appreciates the efforts already expended by this Court in considering the motion
14
     to compel, and submits that this Court may properly resolve those issues now. See Boland
15
     v. Apartment Inv. & Mgmt. Co., No. CV07-1370-PHX-JAT, 2007 WL 4462937, at *1 (D.
16
     Ariz. Dec. 14, 2007) (“The Court has considered the Plaintiffs arguments regarding judicial
17
     economy and efficiency, but given the procedural background of this case (as set out in
18
19   Defendants’ response) and the Court’s interest in managing its own calendar, the Court

20   will deny the motion to stay.”); Tucson Med. Ctr., 2018 WL 6629659, at *1 (denying

21   motion to stay pending decision on motion to transfer to MDL). As explained above and

22   in 3M’s response to TCA’s motion to continue the hearing, this case was improperly tagged

23   for inclusion in the MDL because it does not share common factual questions with the
24   MDL. See Dkt. No. 27. Accordingly, this Court can find that this dispute does not merit
25   consolidation, and deny the motion to stay. See Cettolin v. GMAC, No. CV-10-8036-PCT-
26   JAT, 2010 WL 2640341, at *1 (D. Ariz. July 1, 2010) (agreeing with defendants that the
27   claims in the case did not relate to those in the MDL, and finding that “Plaintiffs have failed
28   to show that transfer and consolidation with the MDL is warranted,” therefore “no stay of



                                                   11
     Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 12 of 14



 1   this case pending resolution of a transfer motion by the panel on multidistrict litigation is
 2   necessary.”). The requested stay is not warranted and will further prejudice 3M. 3M
 3   respectfully requests that this Court deny TCA and MDL Plaintiffs’ motion to stay this
 4   action.
 5                                         CONCLUSION
 6             For the foregoing reasons, this Court should deny MDL Plaintiffs’ motion to
 7   intervene, as well as TCA and MDL Plaintiffs’ motion to transfer or refer this matter to the
 8   MDL Court for adjudication pursuant to Federal Rule of Civil Procedure 45(f) or 28 U.S.C.
 9
     § 1407, or alternatively, to stay this proceeding.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  12
     Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 13 of 14



 1    Date: September 30, 2020            Respectfully submitted,
 2
 3
                                          KIRKLAND & ELLIS LLP
 4
 5
                                          By: /s/ Tabitha J. De Paulo
 6                                        Tabitha J. De Paulo (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
 7                                        609 Main Street
                                          Houston, TX 77002
 8                                        Tel.: (713) 836-3600
                                          Email: tabitha.depaulo@kirkland.com
 9
10                                        Attorneys for 3M Company, 3M
                                          Occupational Safety, LLC, Aearo
11                                        Technologies LLC, Aearo LLC, Aearo
                                          Holding LLC, and Aearo Intermediate, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         13
     Case 2:20-mc-00031-MTL Document 39 Filed 09/30/20 Page 14 of 14



 1                                CERTIFICATE OF SERVICE
 2          I am employed in the County of Los Angeles, State of California. I am over the age
 3   of 18 and not a party to the within action. My business address is Kirkland & Ellis LLP,
 4   2049 Century Park East, Suite 3700, Los Angeles, California 90067.
 5          I hereby certify that on September 30, 2020, I caused the attached document
 6   described as:
 7
     3M COMPANY’S OPPOSITION TO (I) TOP CLASS ACTION LLC’S MOTION
 8     TO TRANSFER TO MDL COURT OR, IN THE ALTERNATIVE, TO STAY
 9   PROCEEDINGS AND (II) MDL PLAINTIFFS’ MOTION TO INTERVENE AND
                     MOTION TO TRANSFER OR STAY
10
     to be electronically transmitted to the Clerk’s Office using the CM/ECF System for court
11
     filing, which will serve all counsel of record.
12
13            Executed on September 30, 2020 in Los Angeles, California.
14
15
16
                                                                Manu Salas
17
18
19
20
21
22
23
24
25
26
27
28
